Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2003

Cuffari v. S B Power Tool Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3763




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Cuffari v. S B Power Tool Co" (2003). 2003 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                         No: 02-3763

                                 RUDOLPH CUFFARI, and
                                  AM ARYLIS CUFFARI,

                                          Appellants
                                                v.

                      S-B POWER TOOL COMPANY, and/or
                            SKIL CORPORATION;
                      JOHN DOE I-X (fictitious Designations);
                JOHN DOE XI-XX, and/or ABC CORPORATION XI-XX


                        Appeal from the United States District Court
                               for the District of New Jersey
                                (Civil Action No. 00-4679)
                          District Court: Hon. Joseph Rodriguez

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 18, 2003

                        Before: McKEE and SMITH, Circuit Judges,
                             and SCHILLER, District Judge* .

                            (OPINION Filed November 7, 2003)

McKEE, Circuit Judge.

       In this appeal, Rudolph and Amarylis Cuffari argue that the district court abused

its discretion by granting S-B Power Tool Company’s (SBPT) motion in limine to exclude


       The Honorable Berle M. Schiller, United States District Judge, Eastern District of
       *


Pennsylvania, sitting by designation.
plaintiffs’ expert testimony that the circular saw at issue was defectively designed

because it was not equipped with an electric brake. For the reasons that follow, we will

affirm.

                                                     I.

          Because we write only for the parties, it is not necessary to recite the facts of this

case in detail. It is sufficient to note that Rudolph Cuffari and his wife, Amarylis Cuffari,

filed a complaint against SBPT as a result of a serious injury Mr. Cuffari suffered while

using a circular saw manufactured by SBPT. The Cuffaris retained an expert, Louis E.

Howarth, who was to testify that the saw was defectively designed and that the defects

included lack of an electric brake. The district court granted SBPT’s motion to exclude

that testimony. As a result, plaintiffs elected not to proceed to trial, and the district court

entered a Consent Order for Final Judgment. This appeal followed.

                                                     II.

          As noted, Mr. and Mrs. Cuffari raise only one issue in this appeal. That is,

whether the district court abused its discretion by excluding plaintiffs’ proffered expert

testimony.1




   1
     We review the district court’s ruling on admissibility of expert testimony for abuse of
discretion. In re Paoli R.R. PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994).


                                                 2
                                                 2
       The admissibility of expert testimony is governed by Federal Rule of Evidence

702, which provides:

       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or
       education, may testify thereto in the form of an opinion or otherwise, if (1)
       the testimony is based upon sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied
       the principles and methods reliably to the facts of the case.

       The Supreme Court interpreted Rule 702 in the well known case of Daubert v.

Merrell Dow, 509 U.S. 579, 590 (1993). The Court held that Rule 702 establishes a

standard of evidentiary reliability requiring courts to first focus on whether the expert’s

scientific principles and methodology are based on “good grounds.” Id. at 590. The

Court then listed some factors a court may consider to determine the reliability of an

expert’s methodology. These include: (1) whether the expert’s methodology has been

tested; (2) whether it’s been subject to peer review; (3) the method’s rate of error; (4) the

existence of standards or controls; and (5) whether the methodology is generally accepted

in its field. Id. at 593-595. Daubert applies not only to “scientific” knowledge, but also

to testimony based on “technical” and other “specialized” knowledge. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999).

       We have held that a district court should also consider (1) the relationship of the

expert’s technique to methods which have been established to be reliable; (2) the



                                               3
                                               3
qualifications of the expert witness; and (3) the non-judicial uses to which the method has

been put. Oddi v. Ford Motor Co., 234 F.3d 136, 145 (3d Cir. 2000). In short, trial

courts should determine whether the expert’s conclusion or opinion is based on valid

reasoning and reliable methodology. Id. at 146. Here, the plaintiffs’ expert was qualified

to offer an expert opinion, but he did not base his opinion regarding the absence of an

electric brake on reliable methodology.

       Howarth was questioned about the process he used to form his opinion. He

explained that years ago he performed tests on several different types of circular saws by

starting the saw and timing how long it took for the blade to stop after releasing the

trigger. Howarth Depo. at 37. However, Howarth no longer has any record of these tests.

Howarth Depo. at 44. Thus, as the district court concluded, Howarth’s opinion that saws

without electric brakes are defective is based only upon his prior, undocumented tests in

which he ran various saws at full speed and then used a stopwatch to measure the coasting

time of the blade. This methodology is questionable at best.

       Moreover, his opinion is further undermined by his failure to conduct any cost-

benefit analysis in concluding whether the electric brake design was practical. It does not

follow that just because electric brakes may shorten the coasting time of the saw blade,

any saw without an electric brake is defectively designed. A cost-benefit analysis should

have been conducted to determine whether an electric brake is practical. Howarth also



                                             4
                                             4
failed to consider whether there are any negative safety implications mitigating against

using the electric brake; yet, he stated that there were none. He based his opinion

concerning the absence of negative safety implications on the fact his periodic review of

literature in the field has not disclosed any, his personal use of a saw, any conversations

he has had with professional associations and carpenters who use circular saws. As the

district court concluded, this is far from a scientific method. Rather, it is merely a random

survey of a sample that does not even purport to be representative of the population that

uses such saws.

       Accordingly, Howarth’s opinion regarding the absence of an electric brake is

highly speculative, and without sufficient scientific foundation or practicality and falls

short of the Daubert standards of reliability. Therefore, we hold that the district court did

not abuse its discretion by granting SBPT’s motion to exclude Howarth’s testimony.

                                                  III.

       For all of the above reasons, will affirm the district court’s Consent Order for Final

Judgment.

TO THE CLERK OF THE COURT:

              Please file the foregoing Opinion.




                                              5
                                              5
    /s/ Theodore A. McKee,
    Circuit Judge




6
6
7
7